DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 17, filed 07/18/2022, with respect to Specification Objections have been fully considered and are persuasive.  The objection of 04/18/2022 has been withdrawn. 
Applicant’s arguments, see page 17, filed 07/18/2022, with respect to Drawing Objections have been fully considered and are persuasive.  The objection of 04/18/2022 has been withdrawn. 
Applicant’s arguments, see pages 17-21, filed 07/18/2022, with respect to 35 U.S.C. §§ 102 and 103 Rejections  have been fully considered and are persuasive.  The rejections of 04/18/2022 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with John Purcell (Registration No. 76480) on 17 August 2022.
The application has been amended as follows: 
In claim 2, line 12-13, replace “a additional portion” with “an additional portion”
In claim 3, line 5, replace “a transcription” with “an additional transcription”
In claim 4, line 5, replace “a transcription” with “an additional transcription”
In claim 13, line 4, replace “the transcription” with “a transcription”
In claim 14, line 6, replace “at least one” with “respective”
In claim 14 line 10, replace “the confidence level” with “the respective confidence level”
In claim 14, line 29, replace “the confidence level” with “the respective confidence level”
In claim 14, line 30, replace “the confidence level” with “the respective confidence level”
in claim 21, line 3, replace “satisfies a second threshold” with “satisfies the second threshold”
In claim 23, line 3, replace “the confidence level” with “the respective confidence level”
In claim 23, line 4, replace “the confidence level” with “the respective confidence level”
in claim 24, line 3, after “third-party service” place a period “.” 
Allowable Subject Matter
Claims 1-14 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 20 in the application as a whole are deemed to be allowable as the closest prior art of record, Fabbrizio, replied upon in the most recent rejection does not teach or suggest the elements “in response to determining that the additional spoken utterance was not provided by the user to correct a misrecognition of the spoken utterance in processing the audio data corresponding to the spoken utterance: supplanting the action with a distinct action to be performed by the automated assistant, the distinct action being associated with an additional given speech hypotheses of a plurality of additional speech hypotheses generated based on processing the additional audio data corresponding to the additional spoken utterance of the user; causing the automated assistant to initiate performance of the distinct action; and refraining from biasing subsequent processing of further additional audio data corresponding to a further additional spoken utterance towards the distinct action” when combined with each and every other limitation of the claim, as argued in the applicant’s remarks. Additionally, the VanBlon, Portele, and Amento references do not cure the deficiencies of Fabbrizio with respect to these elements.
Claims 2-13 are allowable due to dependence upon independent claim 1.
Claim 14 as a whole in the application is deemed to be allowable as the closest prior art of record, Fabbrizio, replied upon in the most recent rejection does not teach or suggest the elements “when the confidence level associated with the transcription satisfies a first threshold confidence level: causing the automated assistant to initiate full performance of the action without rendering, before initiating the full performance of the action, a spoken response that indicates the action to be performed by the automated assistant; and deactivating one or more components of the computing device of the user prior to receiving additional audio data corresponding to an additional spoken utterance of the user; when the respective confidence level associated with the transcription fails to satisfy the first threshold confidence level, but when the respective confidence level associated with the transcription satisfies a second threshold confidence level: causing the automated assistant to render a spoken response that indicates the action to be performed by the automated assistant; keeping one or more of the components of the computing device active in anticipation of receiving additional audio data corresponding to the additional spoken utterance of the user; and causing the automated assistant to fully perform the action subsequent to rendering the spoken response that indicates the action to be performed by the automated assistant; and when the confidence level associated with the transcription fails to satisfy the first threshold confidence level, and when the confidence level associated with the transcription fails to satisfy the second threshold confidence level: causing the automated assistant to render the spoken response that indicates the action to be performed by the automated assistant; keeping one or more of the components of the computing device active in anticipation of receiving the additional audio data corresponding to the additional spoken utterance of the user; determining a temporal delay associated with initiating performance of the action by the automated assistant; and in response to determining that the temporal delay has lapsed, causing the automated assistant to fully perform the action” when combined with each and every other limitation of the claim, as argued in the applicant’s remarks. Although the claim has similar claim language as claims 15-18 which were rejected under 35 U.S.C. § 103 over Fabbrizio in view of Portele and Amento, the scope of the claim as a whole has been changed. The combination of references does not suggest the use of both a first and second threshold for the elements deactivating one or more components of the computing device or keeping one or more of the components of the computing device active. 
Claims 19 and 21-24 are allowable due to dependence upon independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARKER L MAYFIELD/
Examiner
Art Unit 2655



/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656